DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not fairly teach or suggest:
a first safety signal output unit configured to: 
compare the first divided signal which is an output of the first inverter and the second divided signal which is an output of the first buffer, the first divided signal and the second divided signal further configured to respectively pass through a first open-collector type inverter component and a second open-collector type inverter component, the first and the second open-collector type inverter components each including at least one inverter; 
determine that the first divided signal and the second divided signal are different after the first divided signal and the second divided signal respectively pass through the first and the second open-collector type inverter components; and 
output, by a first discrete output unit of the first safety signal output unit, a first safety signal as one of a plurality of the control signals only when it is determined that the first divided signal and the second divided signal are different; and 
a second safety signal output unit configured to: 
compare the third divided signal which is an output of the second inverter and the fourth divided signal which is an output of the second buffer, the third divided signal and the fourth divided signal further configured to respectively pass through the first and the second open- collector type inverter components; 

output, by a second discrete output unit of the second safety signal output unit, a second safety signal as one of the plurality of the control signals only when it is determined that the third divided signal and the fourth divided signal are different in combination with the limitations of claims 1, 6 and 7. Claims 3-5 and 8-10 are allowed merely for being dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842